DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a connecting element” in claims 1, 6, 14, and 15 which is disclosed as a pin at FIG. 1 and P0037;
“a light-guiding element” in claims 1, 6, 14, and 15 which is disclosed as a two disc-shaped structures 10, 11 with slits 12 and markings 13, respectively, at FIG. 1-2 and P0042-P0043;
“a fixing component” in claim 14-15 which is disclosed as a screw mechanism, a clamp mechanism, or any other fixing mechanism at P0039; and
“a patient-accommodating unit” in claim 15, which is disclosed as an operating table, a bed, a treatment couch, or any suitable chair or couch at P0038.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Leitenberger on 07/07/2022.

The application has been amended as follows: 
5. (Currently Amended) The aligning element of claim 1, wherein the light-guiding element comprises a first disc-shaped structure and a second disc-shaped structure, 
wherein the first and the second disc-shaped structures are each arranged in a different plane of the two different parallel planes, and 
wherein identifiers of the at least two identifiers in a first plane of the two different parallel planes are embodied as slits and identifiers of the at least two identifiers in a second plane of the two different parallel planes are markings corresponding with the slits.
7. (Currently Amended) The aligning arrangement of claim 6, wherein the adjustable needle guide comprises a same component for accommodating the aligning element and for guiding the medical needle.
9. (Currently Amended) The aligning arrangement of claim 6, wherein the adjustable needle guide and the aligning element are combined with each other in one piece.
11. (Currently Amended) The aligning arrangement of claim 6, wherein at least one plane of the two different parallel planes is aligned perpendicular to a guide direction of the adjustable needle guide.
13. (Currently Amended) The aligning arrangement of claim 6, wherein the light-guiding element comprises a first disc-shaped structure and a second disc-shaped structure, 
wherein the first and the second disc-shaped structures are each arranged in a different plane of the two different parallel planes, and
wherein identifiers of the at least two identifiers in a first plane of the two different parallel planes are embodied as slits and identifiers of the at least two identifiers in a second plane of the two different parallel planes are markings corresponding with the slits

Claims 16-17 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an aligning element having a connecting element and a light-guiding element where the light-guiding element has at least two identifiers on two different parallel planes and where the at least two identifiers are only illuminated simultaneously by the predetermined diffusion of light in the predetermined pose of the aligning element, as recited in claims 1, 6, 14, and 15.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2007/0055291 (Birkmeyer) which teaches a related aligning element (20) having a light-guiding element (orientation marker 240) with at least two identifiers (radiopaque portions 241). However, Birkmeyer does not teach the identiferis being on two different parallel planes and only being illuminated simultaneously by the predetermined diffusion of light in the predetermined pose of the aligning element, as recited in claims 1, 6, 14, and 15.
As discussed above, Birkmeyer does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Birkmeyer, alone or in combination, to teach claimed aligning element.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771